DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
A.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
B.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

C.	The application has been amended as follows: 

The "CROSS-REFERENCE TO RELATED APPLICATIONS" section of the Specification starting on page 1 has been amended as follows:

This application is a continuation of U.S. Application No. 16/122,111, filed September 5, 2018 (and which issued as U.S. Patent No. 10,470,818 on Nov. 12, 2019), which is a continuation of U.S. Application No. 15/784,778, filed October 16, 2017 (and which issued as U.S. Patent No. 10,070,921 on Sept. 11, 2018), which claims the benefit of, and priority to, U.S. Provisional Application No. 62/409,103, filed October 17, 2016, the contents of each of which [[is]] are hereby incorporated by reference herein in their entireties.




Status of Claims
D.	This action is responsive to the Preliminary Amendment filed on 10/03/2019.   Claims 1-4, 6-18, & 20 are pending, and have been examined on the merits.

Allowable Subject Matter
E.	Claims 1-4, 6-18, & 20 are allowed.

F.	The following is an Examiner’s statement of reasons for allowance:

The prior art of record fails to teach all the limitations of, or render obvious, the claimed medical device for treating diseased tissue (of independent claim 1), including: “a hydrophilic insert disposed within the interior chamber of the rigid spherical body and retained in place between at least a portion of an exterior surface of the expandable inner balloon member and at least a portion of an interior surface of the rigid spherical body, the hydrophilic insert configured to receive and distribute the therapeutic to at least some of the plurality of ports” in combination with the other elements of independent claim 1. 

G.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
H.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BCB/
Examiner, Art Unit 3794







/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794